Citation Nr: 0902191	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  04-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased initial rating for the 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of shell fragment wounds to the right 
upper arm with retained foreign bodies, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected residuals of shell fragment wounds to the right 
forearm with retained foreign bodies, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased rating for the service-
connected residuals of shell fragment wounds to the right 
thigh and left iliac with retained foreign bodies, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for the service-
connected residuals of shell fragment wounds manifested by 
neuropathy of the right ulnar nerve, currently evaluated as 
10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran had active service from September 1967 to August 
1970, including active duty in the Republic of Vietnam.  His 
decorations include those of the Combat Infantryman's Badge, 
the Air Medal and the Purple Heart Medal.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2002 issued by the RO.  

In the September 2002 rating decision, service connection was 
granted for post-traumatic stress disorder (PTSD).  As the 
veteran perfected an appeal to the initial rating assigned 
following the grant of service connection the Board has 
characterized this issue in accordance with the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran of any further action required on his part.  



REMAND

The veteran essentially contends that the evaluations 
currently assigned to his service-connected residuals of 
shell fragment wounds to the right upper arm, right forearm, 
right thigh, and right ulnar nerve, as well as to his 
service-connected PTSD do not accurately reflect the severity 
of these conditions.  

In November 2002, the veteran informed VA that he was in 
receipt of Social Security Administration (SSA) disability 
benefits.  See VA Form 1-9.  VA is shown to have initially 
requested disability records from SSA in March 2003.  A 
review of the file fails to show that either SSA responded to 
the VA request or that VA made an additional attempt to 
secure the SSA records.  

Where there is actual notice to VA that the veteran is 
receiving disability benefits from the SSA, VA has the duty 
to acquire a copy of the decision granting SSA disability 
benefits and the supporting medical documentation relied 
upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  

The veteran was most recently afforded a May 2008 VA 
examination to ascertain the current nature and severity of 
his several shell fragment wound residual disability, 
concerning his right arm, right thigh and right arm 
neurological  deficit.  

VCAA requires that VA afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  When medical evidence is not adequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i) 
(2008).  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

VA regulations also provide that where "the [examination] 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2008); see 38 C.F.R. 
§ 19.9 (2008).  

On review of the examination findings from May 2008, the 
Board finds an additional examination is needed to fully 
assess the extent of the service-connected shell fragment 
wound residuals for compensation purposes.  

The service treatment record, on review, shows in this regard 
that the veteran sustained multiple shell fragment wounds to 
the right arm and both legs due to friendly fire in August 
1968.  His injuries included those of cortical fractures of 
the right humerus and ulna with resulting neurological 
deficit such that he could not extend his right fourth or 
fifth fingers well and had decreased sensation of these 
fingers on dorsal and volar surfaces.  There also was 
demonstrated some impairment of right wrist function.  

The Board also observes that, due to circumstances in May 
2008, the veteran was not examined to evaluate the severity 
of his service-connected PTSD.  

Additionally, as this matter is being remanded, the RO should 
take the opportunity to ensure that all duties to notify and 
assist are fulfilled.  Specifically, the veteran should be 
provided notice consistent with the recent decision (and 
pertinent included findings) issued by the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should provide the veteran 
notice in accordance with the recent 
decision (and pertinent included 
findings) issued by the Court in 
Vazquez-Flores, supra.  

2.  The RO should again request from 
the SSA the records pertinent to the 
veteran's award or denial of Social 
Security disability benefits, including 
any administrative decision and the 
medical records relied upon concerning 
that claim.  In the event that such 
records can not be obtained, complete 
and full verification of this must be 
made clear.  

3.  Then the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current extent of the 
service-connected shell fragment wound 
residuals involving the right arm and 
forearm and legs and including any 
residual neurological and bony damage 
involving the right hand and wrist.  

All indicated studies, including X-ray 
examination and range of motion 
studies, should be conducted, and all 
findings should be reported in detail.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due to 
pain should be identified, and the 
examiner should be requested to assess 
the extent of any pain.  

The physician should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the physician should so 
state.  

With respect to each disability, the 
examiner must identify all of the 
specific muscle group(s) involved, and 
should specifically identify what 
functional abilities are affected.  In 
this regard, he/she should comment 
concerning the presence or absence of 
the cardinal signs and symptoms of 
muscle disability, including loss of 
power, weakness, lowered threshold of 
fatigue, fatigue pain, impairment of 
coordination, and uncertainty of 
movement.  

The claims folders, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.  The 
report is to reflect that a review of 
the claims files was made.  

4.  The RO should also schedule the 
veteran for a VA examination to 
determine the current severity of the 
service-connected PTSD.  The claims 
folder is to be provided to the 
physician for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner, including psychological 
testing, must be accomplished and all 
clinical findings should be reported in 
detail.  

In accordance with the latest AMIE work 
sheet for rating PTSD, the examiner is 
to provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of his PTSD.  
In addition to any other information 
required by the AMIE work sheet, the 
examiner must assign a Global 
Assessment of Functioning (GAF) score 
based on PTSD, and explain what the 
assigned score means.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in 
the development of the claims.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  

In the event that the veteran does not 
report for one or both of the scheduled 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.  

6.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered 
action is determined to have not been 
undertaken or to have been taken in a 
deficient manner, appropriate 
corrective action should be taken.  
Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated 
notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).

8.  Thereafter, the RO should 
readjudicate the veteran's claims for 
increase in light of all the evidence 
of record.  The RO is advised that it 
is to make determinations based on the 
law and regulations in effect at the 
time of its decision, to include any 
further changes in VA's statutory duty 
to assist the veteran and any other 
applicable legal precedent.  As to the 
claim concerning the veteran's service-
connected PTSD disability, the RO 
should also consider whether "staged" 
ratings are appropriate in light of 
Fenderson, supra.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence received, and 
any evidence not received, and all 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


